Title: To Thomas Jefferson from Mr. de Scagnelli, 22 June 1824
From: Scagnelli, Mr. de
To: Jefferson, Thomas


                            Monsieur
                             
                                Londre
                                le 22 Juin 1824
                            
                        Retenu en Europe jusqu’a la fin du mois de 7bre par des affaires de famille je me fais un devoir Monsieur de vous faire passer une lettre que Mr le professeur Pictes de Geneve a eu la bonté de me remettre pour vous avec les Reglemens de la Société des Arts ètablie en cette Savante ville.J’aurai j’espere Monsieur l’honneur de me presenter à vous avant la fin de l’année avec ma famille, et d’avoir recours a votre protection etaye de la recommandation de Monsieur Pictes.J’ai en attendant l’honneur d’être Monsieur Votre tres humle Serviteur
                            M. de Scagnelli
                         Editors’ Translation
                            Sir
                            
                                London,
                                22 June 1824
                            
                        As I was forced to stay in Europe until the end of the month of 7ber by family business, I made it my duty—Sir—to forward to you a letter that Professor Pictet from Geneva was kind enough to give me to hand to you with the Regulations of the Arts Society established in the Learned city.Sir, I hope to have the honor of introducing myself to you before the end of the year, with my family, and to have recourse to your protection backed by Mr. Pieter’s recommendation.Meanwhile, I have the honor to be, Sir, Your very humble Servant
                            Mr. de Scagnelli
                        